Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 06/24/2022.  
Applicant has amended claims 4, 12, 14, 18 and 20 and added new claim 26.  No new matter has been introduced by this amendment, thus the objection to the claims have been withdrawn by the examiner.
The applicant has canceled claims 13 and 25. 
Claims 1-12, 14-24 and 26 are pending and have been examined.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in phone interview with Jerome A. DeLuca on 07/05/2022.
The application has been amended as follows: 
In the claims:
Please amend/replace claims 4, 12, 14, 18 and 20 as shown below:
4.	(Amended) The apparatus of claim [[2]] 3, wherein the bellows includes at least one guide rod extending along the corrugated sidewalls configured to guide movement of the bellows from a compressed condition to an expanded condition. 
12.	(Amended) The system of claim 11, wherein the turret includes a first section that is fixed in length and a second section comprising a bellows that is configured to expand in length in response to the pressure surge.
14.	(Amended) The system of claim [[13]] 12, wherein the bellows includes a corrugated sidewall extending between a first end flange of the bellows and a second end flange of the bellows.
18.	(Amended) The system of claim [[13]] 12, wherein the bellows includes at least one guide rod extending along the bellows configured to guide movement of the bellows from a compressed condition to an expanded condition.
20.	(Amended) The system of claim [[11]] 18, wherein the at least one guide rod is fixed to a second flange connected to the bellows.

Allowable Subject Matter
Claims 1-12, 14-24 and 26 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “at least one section between the first and second ends of the turret configured to expand in volume and in length in response to a pressure surge in the fluid within the turret to reduce occurrences of ruptures of the turret.”.
In re to claim 11, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a fluid in the tank and the turret, the turret configured to expand in volume in response to a pressure surge in the fluid in the turret, at least a portion of the turret configured to expand in length in response to the pressure surge”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-10 and 26, claims 2-10 and 26 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 12 and 14-24, claims 12 and 14-24 depend from claim 11, thus are also allowed for the same reasons provided above. 
       	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The closest prior art listed on the form 892, a Japanese patent JPS53146021 U discloses
an apparatus comprising a turret, a tank, an electrical equipment and a bushing. However, the prior art is silent on the limitation “first and second ends of the turret configured to expand in volume and in length in response to a pressure surge in the fluid within the turret to reduce occurrences of ruptures of the turret”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603. The examiner can normally be reached M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YEMANE MEHARI/Primary Examiner, Art Unit 2839